IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00299-CV
 
In
re James C. Fuller
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
            James C. Fuller seeks a writ
of mandamus compelling Respondent, the Honorable Barbara Hale, Judge of the
County Court at Law of Walker County, to render a final judgment in his
lawsuit.  See Fuller v. Moya, No. 10-09-00294-CV, 2009 Tex. App.
LEXIS 9596 (Tex. App.—Waco Dec. 16, 2009, no pet.) (dismissing Fuller’s appeal
for lack of final judgment).  We will deny Fuller’s mandamus petition.[1]
            There are three
prerequisites for the granting of mandamus relief: (1) the lower court must
have a legal duty to perform a nondiscretionary act; (2) the relator must make
a demand for performance; and (3) the subject court must refuse that request.  O’Connor
v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (orig.
proceeding); In re Thirty-Four Gambling Devices, 304 S.W.3d 503, 505
(Tex. App.—Amarillo 2009, orig. proceeding).
Here, Fuller has not provided a
certified or sworn mandamus record indicating that he has requested Respondent
to render a final judgment in his suit.  See Tex. R. App. P. 52.7(a)(1) (relator must file with mandamus
petition “a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding”).  Because
Fuller has not established that he made a demand for performance, we deny his
mandamus petition.  See O’Connor, 837 S.W.2d at 97; Thirty-Four
Gambling Devices, 304 S.W.3d at 505.
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Petition denied
Opinion
delivered and filed August 25, 2010
[OT06]




 




[1]
              We apply Rule of
Appellate Procedure 2 and disregard numerous deficiencies in Fuller’s mandamus
petition.  See Tex. R. App. P.
2, 52.3(j).



ily:Palatino'>        Justice Vance, and
        Justice Reyna
Appeal dismissed
Opinion delivered and filed February 27, 2008
Do not publish
[CR25]